DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending in this application.
Claims 1 and 11 have been amended by Applicant.
Claims 10 and 20 have been cancelled by Applicant.

Response to Arguments
Regarding Claim Rejections - 35 USC § 101: Applicant’s arguments, filed 7/19/2022, with respect to claims 1-20 have been fully considered and are persuasive.  The amendment to independent claims 1 and 11 recites practical application. Specifically, “run a simulation using the log data segment and the appended trajectory to test the software for operating the vehicle in the autonomous driving mode”. The rejection of independent claims 1 and 11 and dependent claims 2-9 and 12-19, respectively has been withdrawn. 

Regarding Claim Rejections - 35 USC § 103: Applicant's arguments filed 7/19/2022 have been fully considered but they are not persuasive.   Applicant’s argues that there is no teaching, suggestion, or motivation to combine the references (Zapolsky et al. US 20200042656 A1 in view of Leitermann et al. US 20200353917 A1),  the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  

Specifically, Applicant argues Zapolsky “fails to teach or suggest "running, by the one or more processors, a simulation using the log data segment and the appended trajectory to test the software for operating the vehicle in the autonomous driving mode", as recited by amended claim 1”.  Zapolsky discloses a capture model which acquires data about blocks which Examiner is interpreting the “capture module” as log data segment since it comprises  acquired blocks (Zapolsky, [0062], [0063], [0092]).  Zapolsky also discloses appended trajectory to test the software for operating the vehicle in the autonomous driving mode.  Zapolsky discloses a simulation module that performs algorithm testing for autonomous driving (Zapolsky, [0042], [0037]) and “log data segment captured by a perception system of a vehicle” (Zapolsky, [0018], 0073).  Examiner interprets “sensor system” as perception system.

In this case,  Leitermann cures the deficiencies of  Zapolsky.  Leitermann discloses "identifying, by one or more processors, an initial observation of a road user object” (Leitermann, [0119]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8, 9, 11-13, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Zapolsky et al. (US 20200042656 A1) in view of Leitermann et al. (US 20200353917 A1).
Regarding Claim 1, Zapolsky teaches a method for improving realism in simulations for testing software for operating a vehicle in an autonomous driving mode (Zapolsky, [0042] “the simulation module…uses the identified differences to improve the simulation model…analyzes the differences to determine an amount of error between the predicted subsequent state…and the perceived state at the subsequent time step…assesses values that would provide the perceived state in relation to the…of the algorithms within the model…can then adjust the parameters to improve the model”, [0037] “the simulation module…provides the subsequent state…as electronic outputs to path planning, obstacle detection, and/or other autonomous operation modules…e.g., autonomous driving module”), the method comprising: identifying, by one or more processors (Zapolsky, Fig 2, Processor Box 110), an initial observation of a road user object in a log data segment captured by a perception system of a vehicle (Zapolsky, [0032] “the capture module…acquires the state information…to initially detect objects and aspects of the environment as the vehicle”; Examiner interprets “capture module” as log data segment), the perception system having one or more sensors (Zapolsky, [0018] “a system captures data about a surrounding environment of the device using one or more electronic sensors such as cameras”, [0073] “The sensor system…can include one or more sensors“; Examiner interprets “sensor system” as perception system); appending, by the one or more processors, the trajectory to the log data segment (Zapolsky, [0045] “the capture module captures the state information…at successive time steps that are generally sufficient to track movements of the objects and determine changes to a path through the environment…the capture module…can provide iterative updates to the state information…while the simulation module….iteratively updates the simulation”); and running, by the one or more processors, a simulation using the log data segment and the appended trajectory to test the software for operating the vehicle in the autonomous driving mode (Zapolsky, [0045] “captures the state information…at successive time steps that are generally sufficient to track movements of the objects and determine changes to a path through the environment…the capture module…can provide iterative updates to the state information…while the simulation module… iteratively updates the simulation”, [0037] “the simulation module…provides the subsequent state…as electronic outputs to path planning, obstacle detection, and/or other autonomous operation modules…e.g., autonomous driving module”).  

Zapolsky does not teach the initial observation including a point in time and an initial location of the road user object; estimating, by the one or more processors, a distance traveled by the road user object from a start of the log data segment to the point in time; determining, by the one or more processors, a starting location for the road user object using the distance traveled; determining, by the one or more processors, a trajectory for the road user object between the starting location and the initial location of the road user object.  However, Leitermann teaches these limitations.

Leitermann teaches the initial observation including a point in time and an initial location of the road user object (Leitermann, [0119] “the processor uses the location of each object and the timestamp of the data as a starting time and location”); estimating, by the one or more processors, a distance traveled by the road user object from a start of the log data segment to the point in time (Leitermann, [0044] “the initial or starting location…a trajectory is made up of one or more segments (e.g., sections of road), [0119] “the processor uses the location of each object and the timestamp of the data as a starting time and location“); determining, by the one or more processors, a starting location for the road user object using the distance traveled (Leitermann, [0099] “a segment is a distance to be traveled”) determining, by the one or more processors, a trajectory for the road user object between the starting location and the initial location of the road user object (Leitermann, [0136] “trajectory of the object is approximated based on known information about the object (e.g., velocity and starting location)”, [0139] “The processor generates, based on velocity and location of the object, a trajectory for the object…generates a model for the object's movement based on speed, direction and original location”). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zapolsky to include the initial observation including a point in time and an initial location of the road user object; estimating, by the one or more processors, a distance traveled by the road user object from a start of the log data segment to the point in time; determining, by the one or more processors, a starting location for the road user object using the distance traveled; determining, by the one or more processors, a trajectory for the road user object between the starting location and the initial location of the road user object as taught by Leitermann in order to avoid collision by predicting object movement and transmitting “the appropriate trajectory to the control module” to generate “the operational commands” (Leitermann, [0126]).

Regarding Claim 2, Zapolsky teaches method of claim 1.  Zapolsky does not teach wherein the initial observation includes a speed of the road user object at the point in time, and wherein estimating the distance traveled by the road user object is based on the speed.  However, Leitermann teaches these limitations.
Leitermann teaches the initial observation includes a speed of the road user object at the point in time (Leitermann, [0119] “uses the location of each object and the timestamp of the data as a starting time and location and calculate, based on the velocity, locations of the objects at a future time”), and wherein estimating the distance traveled by the road user object is based on the speed (Leitermann, [0146] “each probability indicates how likely a corresponding object is to be proximate to the trajectory of the vehicle, based on a location and a velocity of a corresponding object…based on distance”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zapolsky to include the initial observation includes a speed of the road user object at the point in time, and wherein estimating the distance traveled by the road user object is based on the speed as taught by Leitermann in order to avoid collision by determining the time that the object will intersect the trajectory of the vehicle.

Regarding Claim 3, Zapolsky teaches the method of claim 1. Zapolsky does not teach wherein estimating the distance traveled is further based on a difference between the point in time and the start of the log data segment.  However, Leitermann teaches this limitation (Leitermann, [0119] “he processor uses the location of each object and the timestamp of the data as a starting time and location and calculate, based on the velocity, locations of the objects at a future time. In an embodiment, the processor calculates the locations of the object at multiple future times”, [0140] “he processor compares object coordinates that are closest to the trajectory with coordinates associated with each segment of the vehicle's trajectory and identifies the segment that has the coordinates that match the coordinates associated with the object. In another embodiment, coordinates match when they are within a threshold distance”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zapolsky to include estimating the distance traveled is further based on a difference between the point in time and the start of the log data segment as taught by Leitermann in order to avoid collision by generating a trajectory for a vehicle based on the received collected object data.

Regarding Claim 8, Zapolsky teaches the method of claim 1.  Zapolsky does not teach wherein determining the trajectory includes determining a plurality of waypoints between the starting location and the initial location of the road user object and a corresponding plurality of timestamps between a beginning of the log data segment and the point in time.  However, Leitermann teaches these limitations.

Leitermann teaches determining the trajectory includes determining a plurality of waypoints between the starting location and the initial location of the road user object (Leitermann, [0138] “the processor determines that a specific segment in the trajectory is proximate to an object at a particular time…the operational commands are updated to traverse several segments”) and a corresponding plurality of timestamps between a beginning of the log data segment and the point in time (Leitermann, “sensor data that includes object locations, object velocities and a timestamp of the data…uses the location of each object and the timestamp of the data as a starting time and location and calculate, based on the velocity, locations of the objects at a future time”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zapolsky to include determining the trajectory includes determining a plurality of waypoints between the starting location and the initial location of the road user object and a corresponding plurality of timestamps between a beginning of the log data segment and the point in time as taught by Leitermann in order to avoid collision by determining “a threshold amount of time has passed from a time when the one or more operational commands for the vehicle were generated…the update includes changing the trajectory and the driving commands based on different objects changing velocity and/or location” (Leitermann, [0131]).
Regarding Claim 9, Zapolsky teaches the method of claim 8, wherein based on a frame rate of the log data segment (Zapolsky, [0045] “the capture module…acquires the images at, for example, 30 frames per second”, [0046] “the capture module…uses motion capture techniques to track fiducial marker of objects between successive frames and to extrapolate motion data…e.g., speed, position, etc”).

Zapolsky does not teach determining the plurality of waypoints and the corresponding plurality of timestamps .  However, Leitermann teaches this limitation (Leitermann, “sensor data that includes object locations, object velocities and a timestamp of the data…uses the location of each object and the timestamp of the data as a starting time and location and calculate, based on the velocity, locations of the objects at a future time”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zapolsky to include determining the plurality of waypoints and the corresponding plurality of timestamps as taught by Leitermann in order to avoid collision by determining “a threshold amount of time has passed from a time when the one or more operational commands for the vehicle were generated…the update includes changing the trajectory and the driving commands based on different objects changing velocity and/or location” (Leitermann, [0131]).
Regarding Claim 11, Zapolsky teaches a method for improving realism in simulations for testing software for operating a vehicle in an autonomous driving mode (Zapolsky, [0042] “the simulation module…uses the identified differences to improve the simulation model…analyzes the differences to determine an amount of error between the predicted subsequent state…and the perceived state at the subsequent time step…assesses values that would provide the perceived state in relation to the…of the algorithms within the model…can then adjust the parameters to improve the model”, [0037] “the simulation module…provides the subsequent state…as electronic outputs to path planning, obstacle detection, and/or other autonomous operation modules…e.g., autonomous driving module”), the method comprising: identifying, by one or more processors (Zapolsky, Fig 2, Processor Box 110), the perception system having one or more sensors (Zapolsky, [0018] “a system captures data about a surrounding environment of the device using one or more electronic sensors such as cameras”, [0073] “The sensor system…can include one or more sensors“; Examiner interprets “sensor system” as perception system), determining, by the one or more processors, a trajectory for the road user object between the final location of the road user object and the ending location; appending, by the one or more processors, the trajectory to the log data segment (Zapolsky, [0045] “the capture module captures the state information…at successive time steps that are generally sufficient to track movements of the objects and determine changes to a path through the environment…the capture module…can provide iterative updates to the state information…while the simulation module….iteratively updates the simulation”); and running, by the one or more processors, a simulation using the log data segment and the appended trajectory to test the software for operating the vehicle in the autonomous driving mode (Zapolsky, [0045] “captures the state information…at successive time steps that are generally sufficient to track movements of the objects and determine changes to a path through the environment…the capture module…can provide iterative updates to the state information…while the simulation module… iteratively updates the simulation”, [0037] “the simulation module…provides the subsequent state…as electronic outputs to path planning, obstacle detection, and/or other autonomous operation modules…e.g., autonomous driving module”).  
  

Zapolsky does not teach a final observation of a road user object in a log data segment captured by a perception system of a vehicle, the final observation including a point in time and a final location of the road user object; estimating, by the one or more processors, a distance traveled by the road user object from the point in time to an end of the log data segment; determining, by the one or more processors, an ending location for the road user object using the distance traveled. Leitermann teaches these limitations.

Leitermann teaches a final observation of a road user object in a log data segment captured by a perception system of a vehicle (Leitermann, [0101] “the inputs to the planning module…includes database data…destination data….and object data…perceived by the perception module”; Examiner interprets “destination data” as reading on final observation) , the final observation including a point in time and a final location of the road user object (Leitermann, [0119] “the processor retrieves from data storage…sensor data that includes object locations…a timestamp of the data… locations of the objects at a future time”; Examiner interprets “future time” as reading on final time); estimating, by the one or more processors, a distance traveled by the road user object from the point in time to an end of the log data segment (Leitermann, [0139] “The processor compares coordinate information (e.g., GPS coordinates) for the trajectory of the vehicle and the trajectory of the object. If the coordinates are within a threshold distance…determines…a time when the object and the vehicle reach the coordinates that is within the threshold. If the time is within the threshold time, the processor determined that the object will be proximate to the vehicle at a specific time”); determining, by the one or more processors, an ending location for the road user object using the distance traveled (Leitermann, [0118] “the processor also identifies any objects in the path of the vehicle and, in some instances, their distance from the vehicle”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zapolsky to include the final observation including a point in time and a final location of the road user object; estimating, by the one or more processors, a distance traveled by the road user object from the point in time to an end of the log data segment; determining, by the one or more processors, an ending location for the road user object using the distance traveled as taught by Leitermann in order to determine “the times of when the object and the vehicle are proximate to each other are close (e.g., within ten seconds, thirty seconds, one minute, or another suitable value). In order to avoid a possible collision, action must be taken when the times are close” (Leitermann, [0136]).
Regarding Claim 12,  The method of claim 11. Zapolsky does not teach wherein the final observation includes a speed of the road -29-XSDV 3.OF-2174 [9499] user object at the point in time, and wherein estimating the distance traveled by the road user object is based on the speed.  However, Leitermann teaches these limitations.

Leitermann teaches the final observation includes a speed of the road user object at the point in time (Leitermann, [0119] “uses…the timestamp of the data…calculate, based on the velocity, locations of the objects at a future time” ; Examiner interprets “future time” as reading on final time), and wherein estimating the distance traveled by the road user object is based on the speed (Leitermann, [0146] “each probability indicates how likely a corresponding object is to be proximate to the trajectory of the vehicle, based on a location and a velocity of a corresponding object…based on distance”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zapolsky to include the final observation includes a speed of the road user object at the point in time, and wherein estimating the distance traveled by the road user object is based on the speed as taught by Leitermann in order to avoid collision by determining the time that the object will intersect the trajectory of the vehicle.

Regarding Claim 13, Zapolsky teaches the method of claim 11.  Zapolsky does not teach wherein estimating the distance traveled is further based on a difference between the point in time and the start of the log data segment.  However, Leitermann teaches this limitation (Leitermann, [0119] “he processor uses the location of each object and the timestamp of the data as a starting time and location and calculate, based on the velocity, locations of the objects at a future time. In an embodiment, the processor calculates the locations of the object at multiple future times”, [0140] “he processor compares object coordinates that are closest to the trajectory with coordinates associated with each segment of the vehicle's trajectory and identifies the segment that has the coordinates that match the coordinates associated with the object. In another embodiment, coordinates match when they are within a threshold distance”).


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zapolsky to include estimating the distance traveled is further based on a difference between the point in time and the start of the log data segment as taught by Leitermann in order to avoid collision by generating a trajectory for a vehicle based on the received collected object data.

Regarding Claim 18, Zapolsky teaches the method of claim 11.  Zapolsky does not teach wherein determining the trajectory includes determining a plurality of waypoints between the ending location and the final location of the road user object and a corresponding plurality of timestamps between the point in time and an end of the log data segment.  However, Leitermann teaches these limitations.

Leitermann teaches determining the trajectory includes determining a plurality of waypoints between the ending location and the final location of the road user object (Leitermann, [0138] “the processor determines that a specific segment in the trajectory is proximate to an object at a particular time…the operational commands are updated to traverse several segments”) and a corresponding plurality of timestamps between the point in time and an end of the log data segment (Leitermann, [0119] “sensor data that includes…timestamp of the data… the locations of the object at multiple future times”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zapolsky to include determining the trajectory includes determining a plurality of waypoints between the ending location and the final location of the road user object and a corresponding plurality of timestamps between the point in time and an end of the log data segment as taught by Leitermann in order to avoid collision by determining “a threshold amount of time has passed from a time when the one or more operational commands for the vehicle were generated…the update includes changing the trajectory and the driving commands based on different objects changing velocity and/or location” (Leitermann, [0131]).
Regarding Claim 19, Zapolsky teaches the method of claim 18, wherein based on a frame rate of the log data segment (Zapolsky, [0045] “the capture module…acquires the images at, for example, 30 frames per second”, [0046] “the capture module…uses motion capture techniques to track fiducial marker of objects between successive frames and to extrapolate motion data…e.g., speed, position, etc”).

Zapolsky does not teach determining the plurality of waypoints and the corresponding plurality of timestamps .  However, Leitermann teaches this limitation (Leitermann, “sensor data that includes object locations, object velocities and a timestamp of the data…uses the location of each object and the timestamp of the data as a starting time and location and calculate, based on the velocity, locations of the objects at a future time”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zapolsky to include determining the plurality of waypoints and the corresponding plurality of timestamps as taught by Leitermann in order to avoid collision by determining “a threshold amount of time has passed from a time when the one or more operational commands for the vehicle were generated…the update includes changing the trajectory and the driving commands based on different objects changing velocity and/or location” (Leitermann, [0131]).

Claims 4–7 and 14–17 are rejected under 35 U.S.C. 103 as being unpatentable over Zapolsky et al. (US 20200042656 A1) in view of Leitermann et al. (US 20200353917 A1) n further view of Zhu et al. (US 20210380141 A1).
Regarding Claim 4, Zapolsky teaches the method of claim 3.  Zapolsky does not teach wherein determining the starting location includes: identifying a lane for the road user object; and traversing the lane backwards from the initial location using the distance traveled to determine the starting location.  However, Zhu teaches these limitations.

Zhu teaches wherein determining the starting location includes: identifying a lane for the road user object (Zhu, [0040] “The nearest lane can be a road path, a vehicle lane, a pedestrian sidewalk, a bike lane, a road boundary, or a road shoulder. Projection/lane direction determiner…can project the pedestrian onto a point (such as a midpoint of the lane) at the nearest lane and determine a direction of the lane at that point...Nearest lane determiner…can map the pedestrian onto a map data and determine a nearest lane for the pedestrian”); and traversing the lane backwards from the initial location using the distance traveled to determine the starting location (Zhu, [0045] “if the pedestrian is detected to be back….facing, ADV…can plan a trajectory based on a locked pedestrian path prediction….can determine that the facing direction of pedestrian…is back facing…a point of the nearest lane…such as a mid-point of lane”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zapolsky to include determining the starting location includes: identifying a lane for the road user object; and traversing the lane backwards from the initial location using the distance traveled to determine the starting location as taught by Zhu so that the vehicle can avoid collision by determining a route “without any interference” from objects (Zhu, [0034]). 

Regarding Claim 5, Zapolsky teaches the method of claim 4.  Zapolsky does not teach wherein the initial observation includes a heading for the road user object.  However, Leitermann teaches this limitation (Leitermann, [0139] “the processor generates a model for the object’s movement based on speed, direction and original location”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zapolsky to include the initial observation includes a heading for the road user object as taught by Leitermann in order to avoid collision by generating a corresponding data structure for each segment of the trajectory of the vehicle, and associates the portion of the one or more operational commands with a data structure that corresponds to the segment of the trajectory of the vehicle” (Leitermann, [0143]).

Zapolsky also does not teach wherein identifying the lane for the road user object is based on the heading for the road user object and a heading of the lane (Zhu, [0040] “Projection/lane direction determiner…can project the pedestrian onto a point (such as a midpoint of the lane) at the nearest lane and determine a direction of the lane at that point”).  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zapolsky to include identifying the lane for the road user object is based on the heading for the road user object and a heading of the lane as taught by Zhu so that the vehicle can avoid collision by determining a route “without any interference” from objects (Zhu, [0034]). 

Regarding Claim 6, Zapolsky teaches the method of claim 4.  Zapolsky does not teach wherein the initial observation includes a heading for the road user object.  However, Leitermann teaches this limitation (Leitermann, [0139] “the processor generates a model for the object’s movement based on speed, direction and original location”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zapolsky to include the initial observation includes a heading for the road user object as taught by Leitermann in order to avoid collision by generating a corresponding data structure for each segment of the trajectory of the vehicle, and associates the portion of the one or more operational commands with a data structure that corresponds to the segment of the trajectory of the vehicle” (Leitermann, [0143]).

Zapolsky also does not teach wherein identifying the lane for the road user object includes using pre- stored map information to identify a closest lane to the initial location of the road user object having a heading that is consistent with the heading for the road user object (Zhu, [0040] “The nearest lane can be a road path, a vehicle lane, a pedestrian sidewalk, a bike lane, a road boundary, or a road shoulder. Projection/lane direction determiner…can project the pedestrian onto a point (such as a midpoint of the lane) at the nearest lane and determine a direction of the lane at that point...Nearest lane determiner…can map the pedestrian onto a map data and determine a nearest lane for the pedestrian”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zapolsky to include identifying the lane for the road user object includes using pre- stored map information to identify a closest lane to the initial location of the road user object having a heading that is consistent with the heading for the road user object as taught by Zhu so that the vehicle can avoid collision by determining a route “without any interference” from objects (Zhu, [0034]). 
Regarding Claim 7, The method of claim 4.  Zapolsky does not teach wherein the starting location is at a center of the lane.  However, Zhu teaches this limitation (Zhu, [0040] “Projection/lane direction determiner…can project the pedestrian onto a point (such as a midpoint of the lane) at the nearest lane”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zapolsky to include the starting location is at a center of the lane as taught by Zhu so that “for a given object, decision module…may decide to pass the object, while planning module…may determine whether to pass on the left side or right side of the object” in order to avoid collision(Zhu, [0035]).
Regarding Claim 14, Zapolsky teaches the method of claim 11.  Zapolsky does not teach wherein determining the ending location includes: identifying a lane for the road user object; and traversing the lane forward from the final location using the distance traveled to determine the ending location.  However, Zhu teaches these limitations.

Zhu teaches wherein determining the ending location includes: identifying a lane for the road user object (Zhu, [0040] “The nearest lane can be a road path, a vehicle lane, a pedestrian sidewalk, a bike lane, a road boundary, or a road shoulder. Projection/lane direction determiner…can project the pedestrian onto a point (such as a midpoint of the lane) at the nearest lane and determine a direction of the lane at that point...Nearest lane determiner…can map the pedestrian onto a map data and determine a nearest lane for the pedestrian”); and traversing the lane backwards from the final location using the distance traveled to determine the ending location (Zhu, [0045] “if the pedestrian is detected to be back….facing, ADV…can plan a trajectory based on a locked pedestrian path prediction….can determine that the facing direction of pedestrian…is back facing…a point of the nearest lane…such as a mid-point of lane”, [0034] “one or more routes or paths from a starting point to a destination point“, [0038] “roadway-based path leading to an ultimate destination”; Examiner interprets “ultimate destination” as reading on ending location).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zapolsky to include determining the ending location includes: identifying a lane for the road user object; and traversing the lane backwards from the final location using the distance traveled to determine the ending location as taught by Zhu so that the vehicle can avoid collision by determining a route “without any interference” from objects (Zhu, [0034]). 
Regarding Claim 15, Zapolsky teaches the method of claim 14.  Zapolsky does not teach wherein the final observation includes a heading for the road user object.  However, Leitermann teaches this limitation (Leitermann, [0143] “The linked list may include linked objects with properties including…direction…projected location…when the segment ends”).


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zapolsky to include the final observation includes a heading for the road user object as taught by Leitermann in order to avoid collision by generating a corresponding data structure for each segment of the trajectory of the vehicle, and associates the portion of the one or more operational commands with a data structure that corresponds to the segment of the trajectory of the vehicle” (Leitermann, [0143]).

Zapolsky also does not teach wherein identifying the lane for the road user object is based on the heading for the road user object and a heading of the lane (Zhu, [0040] “Projection/lane direction determiner…can project the pedestrian onto a point (such as a midpoint of the lane) at the nearest lane and determine a direction of the lane at that point”).  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zapolsky to include identifying the lane for the road user object is based on the heading for the road user object and a heading of the lane as taught by Zhu so that the vehicle can avoid collision by determining a route “without any interference” from objects (Zhu, [0034]). 
Regarding Claim 16, Zapolsky teaches the method of claim 14.  wherein the final observation includes a heading for the road user object.  However, Leitermann teaches this limitation (Leitermann, [0143] “The linked list may include linked objects with properties including…direction…projected location…when the segment ends”).


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zapolsky to include the final observation includes a heading for the road user object as taught by Leitermann in order to avoid collision by generating a corresponding data structure for each segment of the trajectory of the vehicle, and associates the portion of the one or more operational commands with a data structure that corresponds to the segment of the trajectory of the vehicle” (Leitermann, [0143]).

Zapolsky also does not teach wherein identifying the lane for the road user object includes using pre- stored map information to identify a closest lane to the final location of the object having a heading that is consistent with the heading for the road user object. However, Zhu teaches this limitation (Zhu, [0040] “The nearest lane can be a road path, a vehicle lane, a pedestrian sidewalk, a bike lane, a road boundary, or a road shoulder. Projection/lane direction determiner…can project the pedestrian onto a point (such as a midpoint of the lane) at the nearest lane and determine a direction of the lane at that point...Nearest lane determiner…can map the pedestrian onto a map data and determine a nearest lane for the pedestrian”, [0143] “The linked list may include linked objects with properties including…direction…projected location…when the segment ends”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zapolsky to include identifying the lane for the road user object includes using pre- stored map information to identify a closest lane to the final location of the road user object having a heading that is consistent with the heading for the road user object as taught by Zhu so that the vehicle can avoid collision by determining a route “without any interference” from objects (Zhu, [0034]). 
Regarding Claim 17, Zapolsky teaches the method of claim 14.  Zapolsky does not teach wherein the ending location is at a center of the lane.  However, Zhu teaches this limitation (Zhu, [0040] “Projection/lane direction determiner…can project the pedestrian onto a point (such as a midpoint of the lane) at the nearest lane”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zapolsky to include the ending location is at a center of the lane as taught by Zhu so that “for a given object, decision module…may decide to pass the object, while planning module…may determine whether to pass on the left side or right side of the object” in order to avoid collision (Zhu, [0035]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mohan et al. (US 20210165932 A1) discloses a method for improving realism in simulations for testing software for operating a vehicle in an autonomous driving mode (Mohan, [0056] Each simulated behavior may be implemented via software, which may or may not be provisioned to autonomous vehicles…in the real world. For example, the simulation subsystem…can test software for a particular behavior by simulating the behavior to determine performance, safety, and other characteristics of the behavior, before the software is provisioned for use by one or more autonomous vehicles…in the real world, [0075] “use the computing device…to cause a simulation to run to test a particular set of software and can then determine whether/how to modify and/or provision the software based on results of the simulation”).
Lu et al. (US 20210173408 A1) discloses identifying the lane for the road user object includes using pre- stored map information to identify a closest lane to the initial location of the road user object having a heading that is consistent with the heading for the road user object (Lu, [0036] “ the ADV may recognize the obstacle as a vehicle (e.g., an emergency vehicle) that is sensed to be traveling in a driving lane based on the obstacle's heading and location that is referenced to map data that contains lane location and orientation that corroborates that the obstacle, based on the heading and location of the obstacle, appears to be driving in the driving lane”).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOYA PETTIEGREW whose telephone number is (313)446-6636. The examiner can normally be reached 8:30pm - 5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.P./Examiner, Art Unit 3662            

/JELANI A SMITH/Supervisory Patent Examiner, Art Unit 3662